Citation Nr: 1430043	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-25 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left ankle injury, claimed as a broken left ankle.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to a higher initial rating for acne, rated 0 percent disabling prior to February 25, 2013, and 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989 and from January 1991 to March 1991.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran failed to appear for a Travel Board hearing for which he was notified in October 2011.

In December 2012, the Board remanded the case for further development.  

In June 2013, the RO issued a rating decision granting service connection for a depressive disorder, which had previously been on appeal after being denied by the RO's August 2006 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to an increased rating for acne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A left ankle disability is not currently diagnosed.

2.  Gout, arthritis, and hypertension were not shown in service or for many years thereafter, and are not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left ankle injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran pre-adjudication notice by letters dated in December 2005 and March 2006.  The letters notified him of the information and evidence necessary to substantiate a claim of service connection, including on a direct and secondary basis.  The letters substantially complied with the specificity requirements of Dingess identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The claim was subsequently readjudicated, most recently in a June 2013 supplemental statement of the case.  

VA has obtained the Veteran's service treatment records and Social Security Administration (SSA) records.  Pursuant to the Board's December 2012 remand directives, the RO attempted to obtain medical records from Dr. Chandler, a private physician.  In a letter sent to the Veteran in December 2012, the RO requested that he identify any and all private treatment providers of his claimed disabilities and either submit the records from Dr. Chandler or provide authorization for the RO to obtain them.  The RO also contacted the Veteran by telephone in January 2013.  The Veteran stated that he would bring the additional medical evidence to his VA examination; however, he did not do so and did not authorize the VA to obtain those records.  The duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate to the full extent in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).

VA examinations were conducted in May 2006, May 2010, and February 2013 for the claimed left ankle disability.  The May 2010 and February 2013 examinations are adequate as the physicians reviewed the claims file, conducted an examination, provided fully articulated opinions and conclusions supported with reasoned analysis.  

An examination regarding the gout, arthritis, and hypertension was not sought.  There is no competent evidence of these disorders in service or within a presumptive period and no competent evidence showing that any current gout, arthritis, or hypertension may be related to active service.  Therefore, a medical examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The actions requested in the December 2012 remand have been undertaken to the extent possible.  Additional post-service treatment records and a VA examination of the left ankle were obtained.  There has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension, arthritis or gout becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  See 68 Fed. Reg. 7,008 (Feb. 11, 2003) (gout is a type of arthritis in which uric acid crystals are deposited around joints, and usually involves acute inflammation of only a single joint at a time).  See 68 Fed. Reg. 7,008 (Feb. 11, 2003).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension the blood pressure readings must be taken two or more times on at least three different days.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1). 

The minimum compensable rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records reflect that the Veteran experienced a left ankle inversion injury while playing basketball in October 1986.  An x-ray of the left ankle revealed no fracture was present, and the assessment was left ankle sprain.  Service treatment records document multiple additional visits for left ankle pain and recurrent sprains between 1987 and 1989.  In November 1988, a clinical assessment included tendonitis, and in May 1989, a clinical assessment included mild ligament strain.  The Veteran's service treatment records are negative for any findings, complaints or treatment of hypertension, gout, or any other arthritic condition.  On his separation examination in February 1989, he checked "no" to the question regarding whether he ever had or currently had arthritis, rheumatism, or bursitis; or high blood pressure, on his Report of Medical History form.  The physical examination was normal.  

Service treatment records from the Veteran's second period of service do not include complaints, findings, or treatment for left ankle problems, gout, or any other arthritic condition.  The March 1991 separation examination for the Veteran's second period of service is of record.  He checked "no" to the question regarding whether he ever had or currently had arthritis, rheumatism, or bursitis; or high blood pressure, on his Report of Medical History form.  The physical examination was normal.

Post-service medical records do not show findings or treatment of a left ankle fracture.  The post-service records do include findings of hypertension, gout and arthritis.

While undergoing private treatment in October 1998, the Veteran indicated he had a past medical history of hypertension.  At that time, his heart and musculoskeletal examinations were normal.  A September 2001 private treatment record shows a notation of osteoarthritis of both ankles.  A VA progress note dated in November 2001 indicated that the Veteran's hypertension was controlled.  The note further reflects that the Veteran stated that he would bring copies of X-rays and computer axial tomography (CT) reports of his osteoarthritis.  

A decision of the SSA granted the Veteran disability insurance benefits due to arthritis and allied disorders and affective or mood disorders, effective October 1998.  During a SSA disability examination in March 2002, the Veteran reported he had been diagnosed with arthritis approximately four years prior.  The pertinent diagnosis was degenerative joint disease.  Included in the SSA file are VA progress notes.  In a July 2002 VA progress note; the Veteran stated that he had had active rheumatoid arthritis for seven years.  Joint pains and osteoarthritis were diagnosed, and the Veteran was scheduled for a uric acid test among other blood tests.  An SSA disability and history physical examination for disability purposes in September 2003 shows the Veteran was evaluated for arthritis pain in his knees, ankles, and shoulders.  Following a physical examination, the pertinent diagnoses were osteoarthritis of both ankles, and frequent gouty arthritis in the first metatarsophalangeal joints of the feet.  

Beginning in November 2003, VA treatment records show diagnoses and treatment for hypertension, gout, and joint pain.  

On VA examination in May 2006, the Veteran stated that he had rheumatoid arthritis.  Objectively, the rheumatoid factor test was negative.  The pertinent diagnoses were mild degenerative spondylosis of the lumbar spine, left ankle limited range of motion and history of gout.  A left ankle X-ray was unremarkable.  

On VA examination in May 2010, a diagnosis was not provided following the physical examination because the Veteran failed to appear for the radiological studies.  

Another VA examination was conducted in February 2013.  The examiner reviewed the Veteran's claims file.  The Veteran did not report any left ankle symptoms.  The physical examination was normal.  The examiner also stated that imagining studies of the ankles were performed and there were no abnormal findings.  

The Veteran contends that he fractured his left ankle in service, and therefore, any current left ankle residuals, including arthritis, should be service connected.  

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Post-service medical records show complaints and treatment for ankle pain; however, the most probative evidence fails to reflect a current chronic disability involving the left ankle since the claim was filed.  Although the post-service records include notations of left ankle arthritis by several health care providers, those notations appear to have been based on the Veteran's self-report of his medical history as they were unenhanced by any physical findings or radiologic studies.  The Board affords great probative weight to the February 2013 VA examination report which shows the Veteran's left ankle was normal.  This opinion is based on a review of the claims file, consideration of the Veteran's lay assertions and his medical history, as well as a clinical examination and radiographic studies.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

The Veteran is competent to describe symptoms he experiences, such as left ankle pain; however, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  And, the Veteran did not have any service in the Persian Gulf such that the regulations pertinent to an undiagnosed illness and medically unexplained chronic multi-symptom illness Persian Gulf Veteran are applicable.  See 38 C.F.R. § 3.317.

A chronic left ankle disorder is not a simple medical condition that the Veteran is competent to diagnose because it falls outside the realm of common knowledge of a lay person.  That is, a diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions regarding such complex medical issues.  Therefore, his lay opinion that he currently has a chronic left ankle disorder (is neither competent nor probative evidence in support of his claim.  See Davidson, 581 F.3d at 1316; See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Absent any evidence of a current left ankle disorder, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Finally, to the extent that it may be argued that a left ankle disability is currently shown, the record does not contain (and the Veteran has not submitted) any competent evidence that associates a left ankle disorder to a disease, injury, or event in service.

With respect to the claims for service connection for gout, arthritis, and hypertension, the evidence reflects that the Veteran has current diagnoses of these disorders.  The salient question is whether these disabilities are related to service.  

There is no competent lay or medical evidence, either contemporaneous with or after service, that hypertension, gout or arthritis were 'noted' during service or within the presumptive period.  Therefore, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection under 38 C.F.R. § 3.303(b) is not established.  

The Veteran has not submitted any competent evidence that associates his current gout, arthritis, and hypertension disorders to a disease, injury, or event in service.  The only evidence in favor of a link between these claimed disabilities and service is the Veteran's lay opinion on the matter.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's hypertension, gout, or arthritis are related to his military service many years ago falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1376.  Thus, the Veteran's lay opinion is afforded little probative value with regard to determining causal nexus.

VA examinations were not provided for the claimed gout, arthritis, and hypertension disorders.  However, in the absence of any competent, credible evidence of a possible association with service, VA is not required to further develop those particular claims by affording the Veteran a VA examination or by obtaining a medical opinion.  38 U.S.C.A. § 5103A (d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the presumption under 38 C.F.R. §§ 3.307, 3.309 is inapplicable in this case because the evidence of record does not show that gout, arthritis or hypertension were manifested to a degree of 10 percent within one year of separation from either period of active duty, i.e., by April 1990 or by March 1992.  Therefore, it is not presumed that these disabilities are related to service.  38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the service connection claims for the residuals of a left ankle injury, gout, arthritis and hypertension; there is no doubt to be resolved; and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for the residuals of a left ankle injury is denied.  

Service connection for a gouts denied.

Service connection for arthritis is denied.

Service connection for hypertension is denied.


REMAND

The Veteran seeks a higher rating for his service-connected acne.  

In February 2013, a VA examiner stated that the Veteran's service-connected acne caused scarring.  In an addendum dated in April 2013, the same examiner stated that the Veteran's acne was not permanently disfiguring.  In August 2013, the Veteran submitted color photographs of his face showing two scars, one over the right eye, and the other on the right eyelid.  The Board notes that prior medical records indicate the Veteran had multiple sebaceous cysts and severe acne scars over his face and other areas.  

As neither the February 2013 examination report nor the August 2013 addendum opinion includes any reference to the scars shown on the photo, a new examination is required.  

In addition, the Veteran should be given an opportunity to identify any healthcare providers who have treated him for his acne disorder.  All outstanding records that are identified are to be obtained.  The file also should be updated to include all relevant VA treatment records since October 2012.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his acne disorder.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained, to include VA treatment records from the Central Alabama VA Healthcare system since May 2013.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified. 

2.  Schedule the Veteran for a VA dermatology examination by an appropriate medical professional who has not previously examined the Veteran, to evaluate the nature and extent of his service-connected acne.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

All findings must be reported in detail, and unretouched photographs should be obtained if the examiner deems indicated.  The examiner should also specifically note the extent that the Veteran's acne causes disfigurement.  Scarring due to acne, if any, should be described in detail and the examiner is to state whether the two scars that appear on the photographs submitted by the Veteran in August 2013 are part of his service-connected acne disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


